UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 4630 John Hancock Investment Trust III (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette, Senior Counsel & Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: October 31 Date of reporting period: July 31, 2008 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Greater China Opportunities Fund Securities owned by the Fund on July 31, 2008 (Unaudited) Issuer Shares Value Common stocks 98.75% (Cost $161,210,934) Cayman Islands 1.34% Tencent Holdings Ltd. (Internet Software & Services) 296,000 2,614,460 China 53.34% Angang Steel Co. Ltd. (Steel) 474,000 954,039 Anhui Conch Cement Co. Ltd. (Construction Materials) (I) 400,000 2,333,923 Bank of China Ltd. (Diversified Banks) (I) 12,495,000 5,674,592 China Bluechemical Ltd. (Fertilizers & Agricultural Chemicals) 2,466,000 1,686,169 China Citic Bank Corp. Ltd. (Diversified Banks) 1,700,000 1,073,892 China Communications Constructions Ltd. (Construction & Engineering) (I) 2,366,000 4,408,714 China Communications Services Corp. Ltd. (Integrated Telecommunication Services) 1,987,000 1,508,157 China Construction Bank Corp. (Diversified Banks) (I) 12,115,000 10,565,249 China COSCO Holdings Co. Ltd. (Marine) 493,000 1,175,409 China Life Insurance Co. Ltd. (Life & Health Insurance) 2,774,000 10,446,945 China Merchants Bank Co. Ltd. (Diversified Banks) 1,148,000 4,136,919 China National Building Material Company Ltd. (Construction Materials) 722,000 1,385,913 China Petroleum and Chemical Corp. (Integrated Oil & Gas) 8,242,000 8,607,137 China Railways Construction Corp. (Construction & Engineering) (I) 2,685,500 4,165,114 China Shenhua Energy Co. Ltd. (Coal & Consumable Fuels) 1,554,500 5,736,288 Industrial & Commercial Bank of China (Diversified Banks) 14,990,000 11,209,656 Jiangxi Copper Co. Ltd. (Diversified Metals & Mining) 312,000 566,160 Mindray Medical International Ltd. (Health Care Equipment) 170,252 6,801,567 PetroChina Co. Ltd. (Integrated Oil & Gas) 8,826,000 11,751,369 Ping An Insurance (Group) Co. of China Ltd. (Life & Health Insurance) (I) 286,500 1,973,717 Shandong Chenming Paper Holdings Ltd. (Paper Products) 2,026,000 1,662,019 Yanzhou Coal Mining Co. Ltd. (Coal & Consumable Fuels) 1,502,000 2,711,018 Zijin Mining Group Co. Ltd. (Gold) 1,576,000 1,237,781 ZTE Corp. (Communications Equipment) 487,360 2,407,623 Hong Kong 42.02% Bank of East Asia Ltd. (Diversified Banks) 200,000 964,602 BOC Hong Kong Holdings Ltd. (Diversified Banks) 770,000 1,938,509 Cheung Kong Holdings Ltd. (Real Estate Management & Development) 178,000 2,490,295 China Merchants Holdings International Co. Ltd. (Marine Ports & Services) 632,000 2,410,668 China Mobile Ltd. (Wireless Telecommunication Services) 2,357,000 31,489,925 China Netcom Group Corp. Ltd. (Integrated Telecommunication Services) 420,000 1,274,102 China Overseas Land & Investment Ltd. (Real Estate Management & Development) 1,500,000 2,656,653 China Resources Enterprise Ltd. (Distributors) 442,000 1,124,213 China Resources Land Ltd. (Real Estate Management & Development) 970,000 1,272,705 China Resources Power Holdings Co. Ltd. (Independent Power Producers & Energy Traders) 666,000 1,475,640 China Unicom Ltd. (Wireless Telecommunication Services) 1,382,000 2,836,140 Chongqing Machinery & Electric Co. Ltd. (Industrial Conglomerates) 11,888,000 1,173,322 Citic Pacific Ltd. (Industrial Conglomerates) 287,000 1,095,458 CNOOC Ltd. (Oil & Gas Exploration & Production) 8,034,000 11,852,969 COSCO International Holdings Ltd. (Construction & Engineering) 4,422,000 2,018,745 Cosco Pacific Ltd. (Marine Ports & Services) 798,000 1,388,211 Dah Sing Financial Holdings Ltd. (Diversified Financial Services) 146,800 1,145,463 Digital China Holdings Ltd. (Technology Distributors) 1,386,000 900,149 Esprit Holdings Ltd. (Apparel, Accessories & Luxury Goods) 135,000 1,436,462 Great Eagle Holdings Ltd. (Real Estate Management & Development) 779,000 2,231,012 Hengan International Group Co. Ltd. (Personal Products) 347,000 1,049,477 Hopewell Holdings Ltd. (Highways & Railtracks) 443,000 1,589,191 Page 1 John Hancock Greater China Opportunities Fund Securities owned by the Fund on July 31, 2008 (Unaudited) Issuer Shares Value Hong Kong (continued) Hutchison Whampoa Ltd. (Industrial Conglomerates) 429,000 4,013,164 Li Ning Co. Ltd. (Leisure Products) 306,000 741,844 Meadville Holdings Ltd. (Electronic Equipment & Instruments) 940,000 210,280 Parkson Retail Group Ltd. (Department Stores) 945,000 1,298,643 Taiwan 2.05% Cathay Financial Holding Co. Ltd. (Diversified Banks) 879,900 1,694,906 Taiwan Fertilizer Company Ltd. (Fertilizers & Agricultural Chemicals) 640,000 2,305,899 Total investments (Cost $161,210,934) 98.75% Other assets and liabilities, net 1.25% Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. (I) Non-income producing security.  At July 31, 2008, the aggregate cost of investment securities for federal income tax purposes was $161,210,934. Net unrealized appreciation aggregated $31,661,543, of which $41,815,734 related to appreciated investment securities and $10,154,191 related to depreciated investment securities. Page 2 John Hancock Greater China Opportunities Fund Securities owned by the Fund on July 31, 2008 (Unaudited) Notes to portfolio of investments Security valuation The net asset value of the common shares of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 P.M., Eastern Time. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. All other securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated quote if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade or, lacking any sales, at the closing bid price. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Securities for which there are no such quotations, principally debt securities, are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Other assets and securities for which no such quotations are readily available are valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. In deciding whether to make a fair value adjustment to the price of a security, the Board of Trustees or their designee may review a variety of factors, including developments in foreign markets, the performance of U.S. securities markets and the performance of instruments trading in U.S. markets that represent foreign securities and baskets of foreign securities. The Fund may also fair value securities in other situations, for example, when a particular foreign market is closed, but the Fund is calculating the net asset value. In view of these factors, it is likely that a Fund investing significant amounts of assets in securities in foreign markets will be fair valued more frequently than a Fund investing significant amounts of assets in frequently traded, U.S. exchange listed securities of large-capitalization U.S. issuers. For purposes of determining when fair value adjustments may be appropriate with respect to investments in securities in foreign markets that close prior to the NYSE, the Fund will, on an ongoing basis, monitor for significant market events. A significant market event may be a certain percentage change in the value of an index that tracks foreign markets in which Fund has significant investments. If a significant market event occurs due to a change in the value of the index, the pricing for investments in foreign markets that have closed prior to the NYSE will promptly be reviewed and potential adjustments to the net asset value will be recommended to the Funds Pricing Committee where applicable. Valuations change in response to many factors including the historical and prospective earnings of the issuer, the value of the issuers assets, general economic conditions, interest rates, investor perceptions and market liquidity. Risks of the Greater China region Investments in the Greater China region are subject to special risks, such as less developed or less efficient trading markets, restrictions on monetary repatriation and possible seizure, nationalization or expropriation of Page 3 John Hancock Greater China Opportunities Fund Securities owned by the Fund on July 31, 2008 (Unaudited) assets. Investments in Taiwan could be adversely affected by its political and economic relationship with China. In addition, the willingness of the Chinese government to support the Chinese and Hong Kong economies and markets is uncertain, and changes in government policy could significantly affect the markets in both Hong Kong and China. Consequently, the Fund may experience greater price volatility and significantly lower liquidity than a portfolio invested solely in equity securities of U.S. issuers. Page 4 ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal financial officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal financial officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Investment Trust III By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: September 19, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: September 19, 2008 By: /s/ Charles A. Rizzo Charles A. Rizzo Chief Financial Officer Date: September 19, 2008
